Citation Nr: 0410592	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel












INTRODUCTION

The veteran served on active duty from October 1948 to May 1952, 
and had a second period of service from January to December 1968.  
He also had service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.  

In March 2001 the Board denied the veteran's claim.  The veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the CAVC).  In January 
2003, the CAVC vacated the Board's decision and remanded it to the 
Board for readjudication.  

The Board notes that an informal claim for service connection for 
a colitis condition may have been raised during the course of the 
veteran's appeal.  This issue is therefore referred to the RO for 
the appropriate action.  

In February 2004, the veteran was informed by the VA, at his last 
known address, by the Board, that VA has revoked the authority of 
representative to represent VA claimants effective July 28, 2003.  
The veteran was informed of what choices he now has, as well as 
what he needed to do.  The veteran was informed that if the Board 
did not hear from him or a new representative of the veteran in 30 
days, the Board would assume that the veteran wanted to represent 
himself, and that the Board would resume review of the appeal.  
This letter was returned by the U. S. Postal Service as 
undeliverable.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their part.  



REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 (West 
2002).  A claim may be decided without providing such assistance 
only when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

In the January 2001 order the CAVC determined that the veteran had 
not been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Board notes that the most recent VA examination 
of record concerning the veteran's service connected condition is 
dated June 1999, nearly five years ago.  The Board is of the 
opinion that the veteran should be scheduled for another 
comprehensive VA examination to determine the present level of his 
disability.

Finally, the Board notes that recent correspondence sent to the 
veteran at the most current address of record in February 2004 was 
returned to the Board, marked "Not deliverable as addressed - 
unable to forward".  The veteran is receiving compensation 
payments.  The Board finds that an attempt should be made by the 
RO to identify the veteran's current address.

The Board regrets the additional delay in adjudicating the 
veteran's claim that a further remand will create; however it is 
necessary to ensure that the veteran receives all due 
consideration under the law.

Accordingly, this claim is REMANDED for the following development:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to take all appropriate actions to locate 
the veteran's current address, to include the address where his 
compensation checks are being mailed.

3. If the current address is identified, the RO should notify the 
veteran that the VA has revoked the authority of representative to 
represent VA claimants effective July 28, 2003.  He should be 
asked if he desires another representative.  The RO should also 
obtain the names and addresses of all medical care providers who 
have treated the veteran for his PTSD from 1999 to the present.  
After securing any necessary release(s), the RO should request 
copies of all indicated records which have not been previously 
secured and associated with the claims folder, to include records 
from any VA facilities.  

4.  If his current address is identified, a VA examination should 
be conducted by a psychiatrist to determine the severity of his 
PTSD.  The claims folder should be made available to the examiner 
for review prior to the examination.  All necessary tests and 
studies should be accomplished.  The examiner should indicate what 
impact the veteran's service connected condition has on his 
employability.  

5.  Following any other development deemed appropriate by the RO, 
the RO should re-adjudicate the claim on appeal.  If the benefit 
sought is not granted, the veteran should be furnished a 
supplemental statement of the case and an opportunity to respond.  
The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





